DETAILED ACTION
	This is in response to communication received on 5/23/22.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 6/25/21 and 12/24/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/22 has been entered.

Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Kobayashi et al. JP2003-313490A hereinafter KOBAYASHI in view of Onishi US PGPub 2015/0284585 hereinafter ONISHI on claims 1-7 and 9-15 are withdrawn because the independent claim 1 has been amended.
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Kobayashi et al. JP2003-313490A hereinafter KOBAYASHI and Onishi US PGPub 2015/0284585 hereinafter ONISHI further in view of Russell et al US PGPub 2007/0148356 hereinafter RUSSELL on claim 8 is withdrawn because the independent claim 1 has been amended.  
Claim(s) 1-7, 9-18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. JP2003-313490A hereinafter KOBAYASHI  in view of Kasai et al. US PGPub 2011/0293844 hereinafter KASAI.
As for claim 1, KOBAYASHI teaches "This coating material can be applied to an object to be coated which is formed by coating a metal and/ or a plastic material such as an automobile outer plate part directly or a primer coating material" (paragraph 21, lines 1-4), i.e. a multilayer coating film formation for forming a multilayer coating on a substrate.
KOBAYASHI further teaches "The present coating material... Contains a white pigment, a hindered phenol-based antioxidant... is mixed and dispersed in water" (paragraph 20, lines 1-4) and "this coating material can be applied to an object" (paragraph 21, lines 1-2), i.e. applying an undercoat paint composition (X) comprising an antioxidant (a1) to a substrate to form at least one layer of an uncured first coating film.
KOBAYASHI further teaches "When a top coating for forming a pearl tone coating film is coated on the surface of a film" (paragraph 22, line 2) i.e. applying a topcoat paint composition (Y) ... to the first coating film to form an uncured second coating film.
KOBAYASHI is silent on a topcoat paint composition (Y) comprising a carboxy-containing polymer (b 1) and epoxy-containing acrylic resin.
KASAI teaches “The coating composition of the present invention is capable of forming a coating film with excellent performance in terms of scratch resistance, acid resistance, stain resistance, gloss, etc. It is therefore preferable to use the coating composition as a clear coating composition for forming a top clear coat, in a method for forming a multilayer topcoat film on a substrate” (paragraph 119).
KASAI teaches “The present invention provides coating composition comprising (A) carboxy-containing polymer, (B) epoxy-containing acrylic resin” (abstract, lines 5-7), i.e. applying a topcoat paint composition (Y) comprising a carboxy-containing polymer (bl) and an epoxy-containing acrylic resin (b2).
KASAI further teaches “Preferable examples of the carboxy-containing polymer (A) include a vinyl polymer (A-1) containing half-esterified acid anhydride group or groups, and a carboxy containing polyester polymer (A-2)” (paragraph 26, lines 3-7), i.e. the carboxy-containing polymer (b I) including at least one selected from the group consisting of a vinyl polymer having a half-esterified acid anhydride group (b 1-1) and a carboxy-containing polyester polymer (b1-2).
KASAI further teaches “The epoxy-containing acrylic resin (B) functions as a crosslinking-curing agent for the carboxy-containing polymer (A)” (paragraph 57), i.e. such that the epoxy-containing acrylic resin (b2) functions as a crosslinking curing agent for the carboxy-containing polymer (b 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the topcoat of KASAI in the process of KOBAYASHI such that the process includes applying a topcoat paint composition (Y) comprising a carboxy-containing polymer (bl) and an epoxy-containing acrylic resin (b2)… the carboxy-containing polymer (b I) including at least one selected from the group consisting of a vinyl polymer having a half-esterified acid anhydride group (b 1-1) and a carboxy-containing polyester polymer (b1-2)… such that the epoxy-containing acrylic resin (b2) functions as a crosslinking curing agent for the carboxy-containing polymer (b 1) because KASAI teaches that such a topcoat has excellent performance in terms of scratch resistant, acid resistance, stain resistance, gloss, etc.
KOBAYASHI further teaches "As described above, the coating material, the pearlescent top coating material, and the clear coating material can be applied by ... the 3 coat 1 back method" (paragraph 26, lines 1-3), i.e. wherein simultaneously heating the uncured first coating film and the uncured second coating film to cure the films.
As for claim 2, KOBAYASHI teaches "The hindered phenol antioxidant is preferably in the range of 0.1 to 5 parts by weight" (paragraph 19, lines 7-8), i.e. wherein the amount of antioxidant (at) is in a range that overlaps with 0.1 to 10 parts by mass per 100 parts by mass of the solids content of the undercoat paint composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d, 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
As for claim 3, KOBAYASHI teaches "The present coating material... Contains a white pigment, a hindered phenol-based antioxidant... is mixed and dispersed in water" (paragraph 20, lines 1-4) and "this coating material can be applied to an object" (paragraph 21, lines 1-2), i.e. wherein the following steps (1) to (3) are performed in sequence ... step (1) applying an aqueous base coat composition (BC) to a substrate to form an uncured coat coating film.
KOBAYASHI further teaches "it is preferably to apply the pearlescent coating material to the surface of the coating of the coating material, and to coat the surface of the coating material to be cured by heating in order to enhance the finished appearance ... it is preferable to coat the uncured ... coating film" (paragraph 24, lines 1- 3) and "A clear paint is obtained by curing a pearl tone coating film" (paragraph 25, lines 1-2), i.e. step (2): applying a clear coat paint composition (CC) to the uncured base coating film formed in step (1) to form an uncured clear coat coating film.
KOBAYASHI teaches "The coating is usually cured by baking at a temperature of about 130 to about 180°C for about 10 to about 40 minutes, but if necessary, the pearlescent coating ban be heated and cured" (paragraph 24, lines 8-11 ; see further paragraph 26), and see further the rejection of claim 1 above wherein DATE's top coat composition replaced KOBAYASHl's pearlescent coating top coat, i.e. step (3): simultaneously heating the uncured base coat coating film formed in step (1) and the uncured clear coat coating film formed in step (2) to cure the films, wherein the base coat pain composition (BC) is the undercoat paint composition (X) and the clear coat paint composition (CC) is the topcoat paint composition (Y). 
As for claim 4, KOBAYASHI teaches using a neutralizing agent "which can be used here, for example, tertiary amine compounds" (paragraph 8, lines 1-4), i.e. wherein the aqueous base coat paint composition (BC) comprises an amine compound (3).
As for claim 5, KOBAYASHI teaches "The present coating material... Contains a white pigment, a hindered phenol-based antioxidant... is mixed and dispersed in water" (paragraph 20, lines 1-4) and "this coating material can be applied to an object" (paragraph 21, lines 1-2), i.e. wherein the following steps (1) to (4) are performed in sequence: step (1): applying an aqueous first colored paint (AC1) to form an uncured first colored coating film ... wherein at least one of the first aqueous first colored paint (AC1) ... is the undercoat paint composition (X).
KOBAYASHI further teaches "it is preferably to apply the pearlescent coating material to the surface of the coating of the coating material, and to coat the surface of the coating material to be cured by heating in order to enhance the finished appearance ... it is preferable to coat the uncured ... coating film" (paragraph 24, lines 1- 3), and "As the pearlescent topcoat coating material, a coating material known per se can be used ... water-base topcoat" (paragraph 23, lines 1-3) i.e. step (2): applying an aqueous second colored paint (AC2) to the uncured first colored coating film formed in step (1) to form an uncured second colored coating film.
KOBAYASHI further teaches "a clear coating can be applied to the uncured coating" (paragraph 24, lines 1-12), and further as combined with KASAI in the rejection of claim 1 above, wherein KASAI's clear coating composition replaces KOBA YASHl's clear coating composition, i.e. step (3): applying a clear coat paint composition (CC) to the uncured second colored coating film formed in step (2) to form an uncured clear coat coating film.
KOBAYASHI further teaches "As described above, the coating material, the pearlescent top coating material, and the clear coating material can be applied by ... the 3 coat 1 back method" (paragraph 26, lines 1-3), i.e. step (4): simultaneously heating the uncured first colored coating film, the uncured second colored coating film, and the uncured clear coat coating film formed in steps (1) to (3) to cure the films.
As for claim 6, KOBAYASHI teaches using a neutralizing agent "which can be used here, for example, tertiary amine compounds" (paragraph 8, lines 1-4), i.e. wherein at least one of the aqueous first colored paint (AC1) ... comprises an amine compound (a3). 
As for claim 7, KOBAYASHI teaches using a neutralizing agent "which can be used here, for example, tertiary amine compounds" (paragraph 8, lines 1-4), i.e. wherein the amine compound (a3) is a tertiary amine.
As for claim 9, KOBAYASHI teaches "The present coating material... Contains a white pigment, a hindered phenol-based antioxidant... is mixed and dispersed in water" (paragraph 20, lines 1-4) and "this coating material can be applied to an object"(paragraph 21, lines 1-2), i.e. wherein the following steps (1) to (3) are performed in sequence ... step (1) applying an aqueous base coat composition (BC) to a substrate to form an uncured coat coating film.
KOBAYASHI further teaches "it is preferably to apply the pearlescent coating material to the surface of the coating of the coating material, and to coat the surface of the coating material to be cured by heating in order to enhance the finished appearance ... it is preferable to coat the uncured ... coating film" (paragraph 24, lines 1- 3) and "A clear paint is obtained by curing a pearl tone coating film" (paragraph 25, lines 1-2), i.e. step (2): applying a clear coat paint composition (CC) to the uncured base coating film formed in step (1) to form an uncured clear coat coating film.
KOBAYASHI teaches "The coating is usually cured by baking at a temperature of about 130 to about 180°C for about 10 to about 40 minutes, but if necessary, the pearlescent coating ban be heated and cured" (paragraph 24, lines 8-11 ; see further paragraph 26), and see further the rejection of claim 1 above wherein KASAI's top coat composition replaced KOBAYASHl's pearlescent coating top coat, i.e. step (3): simultaneously heating the uncured base coat coating film formed in step (1) and the uncured clear coat coating film formed in step (2) to cure the films, wherein the base coat pain composition (BC) is the undercoat paint composition (X) and the clear coat paint composition (CC) is the topcoat paint composition (Y).
As for claim 10, KOBAYASHI teaches "The present coating material... Contains a white pigment, a hindered phenol-based antioxidant... is mixed and dispersed in water" (paragraph 20, lines 1-4) and "this coating material can be applied to an object" (paragraph 21, lines 1-2), i.e. wherein the following steps (1) to (4) are performed in sequence: step (1): applying an aqueous first colored paint (AC1) to form an uncured first colored coating film ... wherein at least one of the first aqueous first colored paint (AC!) ... is the undercoat paint composition (X).
KOBAYASHI further teaches "it is preferably to apply the pearlescent coating material to the surface of the coating of the coating material, and to coat the surface of the coating material to be cured by heating in order to enhance the finished appearance ... it is preferable to coat the uncured ... coating film" (paragraph 24, lines 1-3), and "As the pearlescent topcoat coating material, a coating material known per se can be used ... water-base topcoat" (paragraph 23, lines 1-3) i.e. step (2): applying an aqueous second colored paint (AC2) to the uncured first colored coating film formed in step (1) to form an uncured second colored coating film.
KOBAYASHI further teaches "a clear coating can be applied to the uncured coating" (paragraph 24, lines 1-12), and further as combined with KASAI in the rejection of claim 1 above, wherein KASAI's clear coating composition replaces KOBAYASHl's clear coating composition, i.e. step (3): applying a clear coat paint composition (CC) to the uncured second colored coating film formed in step (2) to form an uncured clear coat coating film.
KOBAYASHI further teaches "As described above, the coating material, the pearlescent top coating material, and the clear coating material can be applied by ... the  3 coat 1 back method" (paragraph 26, lines 1-3), i.e. step (4): simultaneously heating the uncured first colored coating film, the uncured second colored coating film, and the uncured clear coat coating film formed in steps (1) to (3) to cure the films.
As for claim 11, KOBAYASHI teaches using a neutralizing agent "which can be used here, for example, tertiary amine compounds" (paragraph 8, lines 1-4), i.e. wherein the aqueous base coat paint composition (BC) comprises an amine compound (a3).
As for claim 12, KOBAYASHI teaches using a neutralizing agent "which can be used here, for example, tertiary amine compounds" (paragraph 8, lines 1-4), i.e. wherein at least one of the aqueous first paint (AC1) ... comprises an amine compound (a3).
As for claim 13, KOBAYASHI teaches using a neutralizing agent "which can be used here, for example, tertiary amine compounds" (paragraph 8, lines 1-4), i.e. wherein the amine compound (a3) is a tertiary amine.
As for claim 14, KOBAYASHI teaches using a neutralizing agent "which can be used here, for example, tertiary amine compounds" (paragraph 8, lines 1-4), i.e. wherein the amine compound (a3) is a tertiary amine.
As for claim 15, KOBAYASHI teaches using a neutralizing agent "which can be used here, for example, tertiary amine compounds" (paragraph 8, lines 1-4), i.e. wherein the amine compound (a3) is a tertiary amine.
As for claim 16, KOBAYASHI teaches that the coating material can include a white pigment (paragraph 14).
KOBAYASHI is silent on the exact composition of those pigments, and is therefore silent on wherein the undercoat paint composition (X) further includes at least one effect pigment selected from the group consisting of aluminum oxide, mica, titanium oxide- or iron oxide-coated aluminum oxide, and titanium oxide- or iron oxide-coated mica.
KASAI teaches “Examples of luster pigments includes aluminum powder, mica powder, titanium oxide-coated mica powder, etc.” (paragraph 105, lines 1-2), 
It would have been obvious to one of ordinary skill in the art to use the pigments of ONISHI in the process of KOBAYASHI such the undercoat paint composition (X) further includes at least one effect pigment selected from the group consisting of… mica or titanium-oxide-…mica ... because KASI teaches that such pigments can provide a luster to a coating composition.
As for claim 17, KOBAYASHI teaches "in order to facilitate water dispersion and water solubilization, it is preferred that a part or all of the carboxyl groups in the polyester resin be neutralized with a neutralizing agent, As neutralizing agents which can be used here, for example, tertiary amine compounds" (paragraph 8, lines 1-4), i.e. wherein the aqueous second colored paint (AC2) comprises an amine compound (a3). 
KOBAYASHI teaches that the coating material can include a white pigment (paragraph 14).
KOBAYASHI is silent on the exact composition of those pigments, and is therefore silent on at least one effect pigment selected from the group consisting of aluminum oxide, mica, titanium oxide- or iron oxide-coated aluminum oxide, and titanium oxide- or iron oxide-coated mica.
KASAI teaches “Examples of luster pigments includes aluminum powder, mica powder, titanium oxide-coated mica powder, etc.” (paragraph 105, lines 1-2), 
It would have been obvious to one of ordinary skill in the art to use the pigments of ONISHI in the process of KOBAYASHI such the undercoat paint composition (X) further includes at least one effect pigment selected from the group consisting of… mica or titanium-oxide-…mica ... because KASI teaches that such pigments can provide a luster to a coating composition.
As for claim 18, KOBAYASHI is silent on wherein undercoat paint composition (X) includes hydroxy-containing acrylic resin.
KASAI teaches “As the base resin, at least one member selected from the group consisting of acrylic resins, vinyl resins, polyester resins, alkyd resins, urethane resins, and the like can be used. Such base resins have crosslinkable functional groups such as hydroxy” (paragraph 131), i.e. wherein undercoat paint composition (X) includes hydroxy-containing acrylic resin
It would have been obvious to one of ordinary skill in the art before the effective filing date to include wherein undercoat paint composition (X) includes hydroxy-containing acrylic resin in the process of KOBAYASHI because KASAI teaches that such resins were well-known to be used in the base coating compositions of two-coat method for forming a multi-layer topcoat film (see paragraph 123, 128, 130).
As for claim 22, KOBAYASHI is silent on the topcoat paint composition (Y).
KASAI teaches “The coating composition of the present invention can be prepared by mixing, by a known method, carboxycontaining polymer (A), epoxy-containing acrylic resin (B), carboxy-containing reaction product (C) and optional components such as polycarbonate polyol, curing catalysts, pigments, resins, UV absorbers, light stabilizers, organic solvents, etc” (paragraph 112, lines 1-7) and “it is also possible to add conventional additives for coating compositions, such as UV absorbers, light stabilizers, anti-oxidants” (paragraph 106, lines 6-8), where carboxy-containing reaction product (C) is analogous to resin other than the carboxy-containing polymer (b 1) and the epoxy-containing acrylic resin (b2), i.e. wherein the topcoat paint composition (Y) consists of a carboxy-containing polymer (b 1 ), an  epoxy-containing acrylic resin (b2), an antioxidant, a curing catalyst, a pigment, a resin other than the carboxy-containing polymer (b 1) and the epoxy-containing acrylic resin (b2), an ultraviolet absorber, a light stabilizer, and an organic solvent.
KASAI teaches “The coating composition of the present invention is capable of forming a coating film with excellent performance in terms of scratch resistance, acid resistance, stain resistance, gloss, etc. It is therefore preferable to use the coating composition as a clear coating composition for forming a top clear coat, in a method for forming a multilayer topcoat film on a substrate” (paragraph 119).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the topcoat of KASAI in the process of KOBAYASHI such that the process includes wherein the topcoat paint composition (Y) consists of a carboxy-containing polymer (b 1 ), an  epoxy-containing acrylic resin (b2), an antioxidant, a curing catalyst, a pigment, a resin other than the carboxy-containing polymer (b 1) and the epoxy-containing acrylic resin (b2), an ultraviolet absorber, a light stabilizer, and an organic solvent because KASAI teaches that such a topcoat has excellent performance in terms of scratch resistant, acid resistance, stain resistance, gloss, etc.
As for claim 23, KOBAYASHI is silent on the topcoat paint composition (Y).
KASAI teaches “The coating composition of the present invention can be prepared by mixing, by a known method, carboxycontaining polymer (A), epoxy-containing acrylic resin (B), carboxy-containing reaction product (C) and optional components such as polycarbonate polyol, curing catalysts, pigments, resins, UV absorbers, light stabilizers, organic solvents, etc” (paragraph 112, lines 1-7) and “it is also possible to add conventional additives for coating compositions, such as UV absorbers, light stabilizers, anti-oxidants, surface adjusting agents, anti-foaming agents” (paragraph 106, lines 6-8), where carboxy-containing reaction product (C) is analogous to resin other than the carboxy-containing polymer (b 1) and the epoxy-containing acrylic resin (b2), i.e. wherein the topcoat paint composition (Y) consists of a carboxy-containing polymer (b 1 ), an epoxy-containing acrylic resin (b2), an antioxidant, a curing catalyst, a pigment, a resin other than the carboxy-containing polymer (b 1) and the epoxy-containing acrylic resin (b2), an ultraviolet absorber, a light stabilizer, an organic solvent, a surface modifier, and an anti-foaming agent.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. JP2003-313490A hereinafter KOBAYASHI and Kasai et al. US PGPub 2011/0293844 hereinafter KASAI as applied to claim 1 above, and further in view of Russell et al US PGPub 2007/0148356 hereinafter RUSSELL.
As for claim 8, KOBAYASHI teaches "a hindered phenolic antioxidant" (paragraph 17, line 1 ), i.e. wherein the topcoat paint composition (Y) further comprises an antioxidant having a phenyl group.
KOBAYASHI is silent on an antioxidant ... a sulfide bond.
RUSSELL teaches "Surface coatings are useful to apply as a film or thin layer to a substrate to protect the surface of the substrate. Generally, coatings are efficient barriers to molecules from the environment" (paragraph 3, lines 1-4) and "The emulsified material provides protection on substrates such as ... automobiles" (paragraph 38, lines 5-7).
RUSSELL further teaches "The antioxidants that are used in the non-aqueous phase include phenate sulfides ... and hindered phenols, and the like. Combinations may be used." (paragraph 59, lines 1-4), i.e. an antioxidant having a phenyl group and a sulfide bond.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an antioxidant having a phenyl group and a sulfide bond in the process of KOBAYASHI because RUSSELL teaches that such an antioxidant was well known and could be combined with the antioxidants of KOYABASHI. It is a prima facie case of obviousness to combine prior art elements according to known methods to yield predictable results. In this case, it would have been obvious to combine the antioxidants of RUSSELL to obtain the predictable result of a composition with antioxidant properties.

Allowable Subject Matter
Claims 19- 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art on record of KASAI USPGPub 2011/0293844 teaches a composition with similar materials, however, it also requires including an additional resin component of (C) carboxy-containing reaction product alongside the carboxy-containing polymer and an epoxy containing acrylic resin (abstract 5-7). As such, it fails to teach a composition that consists of a carboxy-containing polymer (b1) and an epoxy-containing
acrylic resin (b2) to the first coating film to form an uncured second coating film, the
carboxy-containing polymer (b 1) consisting of at least one selected from the group consisting of a vinyl polymer having a half-esterified acid anhydride group (b 1-1) and a carboxy-containing polyester polymer (b 1-2) (emphasis added) as required in claim 19 and wherein the composition consists of a carboxy-containing polymer (b1), an epoxy-containing acrylic resin (b2), an antioxidant, a curing catalyst, an ultraviolet absorber, a light stabilizer and a surface adjusting agent (emphasis added) as required in claim 20.
	As claim 21 depends from claim 20 and thereby its scope contains all the limitations therein, it also contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN A DAGENAIS-ENGLEHART whose telephone number is (571)270-1114. The examiner can normally be reached 7-11 and 1-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717